40Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/540,701 and RCE filed on 06/30/2022. Claims 1, 9 and 14 have been amended.  Claims 8 and 20 have been previously canceled.  Claims 1-7 and 9-19 remain pending in the application.

Claim Rejections - 35 USC § 103
2.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-3, 5-7, 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Juhasz et al. (U.S. Pub. No.: 20170015210) in view of Paul et al. (U.S. Patent 9,112,382).
4. As to claims 1, 9 and 14 Juhasz discloses: 
Claim 1 A method for chaining data by an electric vehicle personal communication device (PCD) 150 may be integrated into the electric vehicle (PEV) 140 - Abstract; ¶ 25; Figs.1, 6), comprising:
determining a charging profile corresponding to use of the electric vehicle (the processor 610 may obtain/receive information form the storage 630 (similarly as the processor 310 in Fig. 3) such as driver ID 632 and EVS App 634 in order to exchange data pertaining to the electric vehicle charging stations/EVCS (determine charging profile corresponding to use of the electric vehicle) and to request charging services from the EVCS; the data pertaining to the EVCS may include information, for each driver, such as a user name or other unique identification, an associated password, address information, billing information, a driver's real name, a driver's email address, a driver's mobile telephone number and a preferred method of contact - ¶¶ 38-39; 57-61; Figs.1, 3, 6);
receiving an indication that the electric vehicle is coupled with a charging
station to charge the electric vehicle (a vehicle communication interface 450 may, for example, provide a pilot line signal to the PEV in accordance with SAE J1772 - ¶ 48; Fig.4);
transmitting the charging profile to the charging station (the controller 430 of the EVCS may receive information from the vehicle indicating the present charge state of a PEV and a rate at which that charge state is changing - ¶ 48; Fig.4);
receiving collective station data from the charging station (a server 160 may communicate with the PCD 150, integrated into the electric vehicle (PEV) 140, in order to provide messages, such as EVCS 110 availability, non-availability, rates charged for access to the EVCS 110, requests to move a PEV to or from the EVCS 110, indications that charging has begun or completed, and other, similar messages (collective station data) - ¶¶ 25, 29; Figs.1, 6); and
performing, on the electric vehicle, one or more functions corresponding to the collective station data (a present state of charge for a driver's PEV, for example through reporting protocols that communicate directly with an EVCS as a vehicle charges; through the vehicle communication interface 450, the controller 430 of the EVCS may receive information from the vehicle indicating the present charge state of a PEV and a rate at which that charge state is changing; a setting determining the method of contact may be altered as a part of a mobile application or web-based application used by the drivers to provide information that is stored in the driver database - ¶¶ 39; 48; 92; Figs.3-4, 9);
Claim 9 An electric vehicle (personal communication device (PCD) 150 may be integrated into the electric vehicle (PEV) 140 - Abstract; ¶ 25; Figs.1, 6), comprising:
a memory storing instructions (a storage 630 having same functions as a storage 330 that include program instructions - ¶¶ 42; 56; 59; Figs.3, 6); and
a processor (a processor 610 – Fig.6) coupled with the memory (storage 630 - Fig.6) and configured to execute the instructions (the storage 630 having same functions as a storage 330 that include the program instructions for execution by the processor 610 - ¶¶ 42; 56; 59; Figs.3, 6) to:
determine a charging profile corresponding to use of the electric vehicle (the processor 610 may obtain/receive information form the storage 630 (similarly as the processor 310 in Fig. 3) such as driver ID 632 and EVS App 634 in order to exchange data pertaining to the electric vehicle charging stations/EVCS (determine charging profile corresponding to use of the electric vehicle) and to request charging services from the EVCS; the data pertaining to the EVCS may include information, for each driver, such as a user name or other unique identification, an associated password, address information, billing information, a driver's real name, a driver's email address, a driver's mobile telephone number and a preferred method of contact - ¶¶ 38-39; 57-61; Figs.1, 3, 6);
receive an indication that the electric vehicle is coupled with a charging
station to charge the electric vehicle (a vehicle communication interface 450 may, for example, provide a pilot line signal to the PEV in accordance with SAE J1772 - ¶ 48; Fig.4);
transmit the charging profile to the charging station (the controller 430 of the EVCS may receive information from the vehicle indicating the present charge state of a PEV and a rate at which that charge state is changing - ¶ 48; Fig.4);
receive collective station data from the charging station (a server 160 may communicate with the PCD 150, integrated into the electric vehicle (PEV) 140, in order to provide messages, such as EVCS 110 availability, non-availability, rates charged for access to the EVCS 110, requests to move a PEV to or from the EVCS 110, indications that charging has begun or completed, and other, similar messages (collective station data) - ¶¶ 25, 29; Figs.1, 6); and
perform one or more functions corresponding to the collective station data (a present state of charge for a driver's PEV, for example through reporting protocols that communicate directly with an EVCS as a vehicle charges; through the vehicle communication interface 450, the controller 430 of the EVCS may receive information from the vehicle indicating the present charge state of a PEV and a rate at which that charge state is changing; a setting determining the method of contact may be altered as a part of a mobile application or web-based application used by the drivers to provide information that is stored in the driver database - ¶¶ 39; 48; 92; Figs.3-4, 9).
With respect to claims 1 and 9 Juhasz does not explicitly describe a method/electric vehicle, wherein receiving collective station data corresponds to a plurality of charging profiles from a plurality of second electric vehicles, one or more functions corresponds to the collective station data based on the plurality of second electric vehicles, and updating the collective station data based on the charging profile received from the electric vehicle, wherein the collective station data is compiled from the plurality of second electric vehicles previously coupled with the charging station.
As to claims 1 and 9 Paul in combination with Juhasz discloses a method/electric vehicle, wherein receiving collective station data corresponds to a plurality of charging profiles from a plurality of second electric vehicles (a profile/charging information database stores information on electric vehicles that have been waiting for charging (collective station data corresponds to a plurality of charging profiles from a plurality of second electric vehicles) and electric vehicles that have arrived – Abstract; col.3, ll.62-67; col.4, ll.1-10; Fig.1);
one or more functions corresponds to the collective station data based on the plurality of second electric vehicles (the energy calculating module 5 calculates available charging energy (kWh) that can be provided to waiting EVs based on the power data 1 and stationary battery information 2; the scheduling module 6 (scheduling unit) calculates the number of EVs that will arrive in the next time range based on the EV charging prediction data 3, calculates the charging energy that can be supplied to the waiting electric vehicles and generates a charging schedule for the waiting EVs by distributing available power - col.4, ll.20-32; Fig.1); and 
updating the collective station data based on the charging profile received from the electric vehicle (if the charging schedule is feasible, the charging schedule and charging current information are written to the EV profile/charging information database in accordance with battery parameters calculated, such as battery SOC; otherwise, charging current is updated - col.8, ll.26-50; Fig.6), 
wherein the collective station data is compiled from the plurality of second electric vehicles previously coupled with the charging station (when the target SOC has been reached for an EV on a connector, that EV is removed from the list (S109); when the target SOC has been reached or exceeded for all EVs in the queue (S110), EV charging information is updated (S111), resulting in a charging schedule - col.8, ll.26-50; col.9, ll.52-67; col.10, ll.1-5; Figs.6-7).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Paul’s teaching regarding the method/electric vehicle, wherein receiving collective station data corresponds to a plurality of charging profiles from a plurality of second electric vehicles, one or more functions corresponds to the collective station data based on the plurality of second electric vehicles, and updating the collective station data based on the charging profile received from the electric vehicle, wherein the collective station data is compiled from the plurality of second electric vehicles previously coupled with the charging station to modify Juhasz’s invention by adjusting the charging rate for EVs that have arrived in accordance with predicted power requirement for EVs in the next time range and the departure time of the EVs, thus, providing a dynamic scheduling for EVs charging at a charging station (col.1, ll.53-67).
Claim 14 describes similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.
5.  As to claims 2-3, 5-7, 11-13 and 15-19 Juhasz in combination with Paul recites:
Claims 2, 15 The method, wherein the charging profile includes information on one or more of a charge of the electric vehicle, a vehicle type of the electric vehicle, a user of the electric vehicle, a direction of travel of the electric vehicle, charging station locations used by the electric vehicle, or charging operations of the electric vehicle (¶¶ 48; 59-60);
Claims 3, 16 The method, wherein the collective station data includes
information on one or more of a vehicle type of one or more second electric
vehicles, user information of the one or more second electric vehicles, direction
of travel of the one or more second electric vehicles, charging station locations
used by the one or more second electric vehicles, or charging operations of the one or more second electric vehicles (¶¶ 39; 106-113);
Claims 5, 11 The method/electric vehicle, wherein performing the one or more functions corresponding to the collective station data comprises configuring charging data of a charging system of the electric vehicle based on the collective station data from the charging station (¶¶ 89-92);
Claims 6, 12, 17 The method/electric vehicle, wherein performing the one or more functions corresponding to the collective station data comprises updating stored collective station data based on the collective station data from the charging station (¶¶ 48; 92; Figs.3-4, 9);
Claims 7, 13, 19 The method/electric vehicle further comprising: determining the electric vehicle will communicate with the charging station to share data; and transmitting, in response to the receiving of the indication, a message to the charging station to indicate the electric vehicle will communicatively couple with the charging station (¶¶ 61; 92);
Claim 18 The method, wherein performing the one or more functions corresponding to the charging profile comprises analyzing the collective station data based on the charging profile (¶¶ 63-70; 74-92).
6.  Claims 4 and 10 are rejected under 35 U.S.C. 103 as being 
unpatentable over Juhasz in view of Paul and further in view of Ellison et al. (U.S. Patent 10,598,503).
As to claims 4 and 10 Ellison in combination with Juhasz and Paul describes the method/electric vehicle, wherein performing the one or more functions corresponding to the collective station data comprises configuring navigation data of a navigation system of the electric vehicle based on the collective station data from the charging station (col.7, ll.5-67; col.8, ll.1-46; Fig.1). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Ellison’s teaching regarding the method/electric vehicle, wherein performing the one or more functions corresponding to the collective station data comprises configuring navigation data of a navigation system of the electric vehicle based on the collective station data from the charging station to modify Juhasz’s and Paul’s invention by facilitating intelligent route planning to a desired charging station by the electric vehicle (col.8, ll.26-42).

REMARKS
7.  Mostly Applicant argues that amended claims overcome rejection under 35 U.S.C. 103.
By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.
Applicant's arguments filed on 06/30/2022 have been fully considered, but they are not persuasive with regard to rejections of claims 1-7 and 9-19, as set forth above in the instant Office Action.
8.  Next, Applicant response filed on 06/30/2022 states “The Applicant thanks the Examiner for the indication that claims 4 and 10 would be allowable if rewritten in independent form …”.
It should be noted that Office Action filed on 03/30/2022 nowhere indicated that claims 4 and 10 would be allowable if rewritten in independent form.


Conclusion
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851